Title: To George Washington from the Cherokee Chiefs, 19 May 1789
From: Cherokee Chiefs
To: Washington, George

 

[Chota, Tenn., 19 May 1789]

At a Great Talk held by the Warriors and Chiefs of the Cherokee Nation Assembled in Council at the Great and beloved town of Chota, the 19th day of May 1789 addressed to his Excellency the President of the United States.
Great Brother:
The Great Being above has directed our hearts to listen to the talks of peace, and sorry that ever any misunderstanding arose between us and our white brothers our last troubles have been occasioned by our rash inconsiderate young men, who we doubt have been too much encouraged by white men in our towns, that pretend you have sent them among us to do us justice and direct our nation how to manage.
There are a great many towns of us that live on Tenase, Highwassee, Telliquo, and Amoah, who are near neighbours to the white people, and we wish to live in peace with them.
We hope that Congress has not forgot the treaty last held at Hopewell, South Carolina. We intend to abide by it, and hope Congress will do us justice, as we look up to them for it, and intend to hear their good talks, and also the talks of all them that are joined with them, but will not listen to any others.
Brother. At our last treaty held in South Carolina we give up to our white brothers all the land we could any how spare, and have but little left, to raise our women and children upon, and we hope you wont let any people take any more from us without our consent: We are neither Birds nor Fish; we can neither fly in the air nor live under water, therefore we hope pity will be extended towards us: We are made by the same hand and in same shape with yourselves.
We send some of our Headmen and Warriors to you with talk and to represent the case and circumstance of our nation, and we hope you will settle matters with them to all our satisfaction, and that they may return home to our country with good tidings of peace and friendship, and any thing done by Congress and our Representatives will be held safe by us and fast by us.
We hear that Congress have got strong powers now, and nothing can be spoiled that you undertake to do, this we hear

from our elder brother John Sevier which makes us glad and rejoice at the news.
We wish you to appoint some good man to do the business between us and our Elder Brothers. Let us have a man that dont speak with two tongues, nor one that will encourage mischief or blood to be spilt. Let there be a good man appointed, and war will never happen between us. Such a one we will listen to; but such as have been sent among us, we shall not hear, as they have already caused our nation to be ruined and come almost to nothing.

Tickagiska King.

